Citation Nr: 0702748	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-12 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for alcoholic liver 
disease, claimed as end stage cirrhosis of the liver.

2.  Entitlement to an increased rating for hepatitis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disability(ies).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Senior Counsel
INTRODUCTION

The veteran had active service from January 1980 to December 
1984.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On substantive appeal received in April 2005, the veteran 
checked that he wanted to appear at a Board hearing before a 
Veterans Law Judge at the RO (i.e., Travel Board hearing).  
No action was taken in response to this request.  
Accordingly, a remand is required to provide the veteran with 
an opportunity to appear at a Travel Board hearing.  See 38 
U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700(a), 
20.704 (2006).

This case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the RO before a Veterans Law 
Judge.  The veteran should be notified in 
writing of the date, time and location of 
the hearing.

The case should be returned to the Board, if in order.  By 
this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The purpose of this remand is 
to afford the veteran due process of law.  The veteran need 
take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



